Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2. 	 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021 has been entered.
The amendments overcome 112 b rejection in prior office action.
Currently, claims 1-10, and 14-17 are pending in the instant application, and they are under the examination.  
Claim Rejections - 35 USC § 112 (b) Indefiniteness
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1-10, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In method step (c), the claim recites generating amplicons and each amplicon of the set of amplicons spans at least one single nucleotide variant loci of a set of single nucleotide variant loci known to be associated with the lung squamous cell carcinoma, it is unclear how the terms “known” and “associated”, which are relative in its respective meaning, are defined within the context of “associated with the lung squamous cell carcinoma”, especially when the claim as a whole do not recite detecting specific SNV mutation loci in a tumor sample of lung SCC. 
Claim 1 (method step (b) recites “ a tumor tissue sample”, this recitation is confusing because the preamble is directed to the method of lung squamous cell carcinoma, thus, it is unclear nucleic acids are isolated from the tumor tissue sample of lung SCC or any tumor tissue sample from the individual having lung SCC, especially in 
Claim 8, which depends form claim 7 (a dependent of the claim 1), recites “ a lung cancer treatment plan”, this recitation is confusing because the amended claims 1 and 7 are directed to the scope of practicing the method in lung SCC, not to any other lung cancer. Thus, it is unclear how a broader scope of “a lung cancer” as set forth in the body of the claim can refer to the limited scope of the newly amended language “lung squamous cell carcinoma” as set forth in the preamble of the claim.  
Claims 2-4, which depend from claim 1, recite the limitation “the lung cancer” in the claim 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 is amended to the method directed to lung squamous cell carcinoma. In addition, it is unclear how a broader scope of “the lung cancer” as set forth in the body of the claim can refer to the limited scope of the newly amended language “lung squamous cell carcinoma” as set forth in the preamble of the claim 1.  
Claims that are rejected but not specifically addressed are indefinite because they depend from a claim which is addressed and do not remedy the issue of indefiniteness.  
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1
Claim 1 is an Independent. Claim 1 recites a method for preparing a fraction of DNA useful for tracking tumor mutations in an individual having lung squamous cell carcinoma, which is one of the statutory categories of invention.  (Step 1: Yes)
Step 2 A Prong 1
The next step is to analyze the claim as to whether it is directed to any judicial exception. 
In claim 1, the method step (c), the claim recites method steps of  two “determining” in predicting are present of SNVs associated with lung SCC in the individual after generation a set of amplicons, as “determining a sequence of at least a segment of each amplicon of the set of amplicons to determine whether the 
Claims 7-8, which depends from claim 1, are directed to determining the variant allele frequency (VAF) for each of the single nucleotide variants from the sequence determination, and identify a lung cancer treatment plan based on VAF determinations.
Claim 10, which depends from claim 1, the claim is directed to identifying SNVs in the tumor tissue sample. 
These method steps as indicated above could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract idea (e.g. the mental comparison in Ambry Genetics or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams) (MPEP 2106.04(a)). Therefore, the claims directed to at least once exception (Step 2A, Prong 1: YES), which may be termed an abstract idea. That is a mental process. 
The claims are termed an abstract idea or mental step.
Step 2 A Prong 2
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. The claim does not recite additional elements that integrate the judicial exception into a practical application because there are no further practical elements or active steps in addition to the judicial exceptions 
Step 2 B 
The claims are evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. Claim 1 recites the method steps of extracting cell-free DNA (cfDNA) from a blood sample or fraction thereof from the individual; isolating nucleic acids from a tumor tissue sample of the individual and generating and amplifying a nucleic acid library from isolated nucleic acids; and generating a set of amplicons. Claim 14 is directed to the method of high throughput DNA sequencing. However, these methods well-understood, routine and conventional prior to the effective filing date as exemplified by the state of the art including the prior art cited IDS [For example, Makarov, WO2015/134552; Tseng et al. Thorac Oncol., 2015;10: 603–610; Newman et al. NATURE MEDICINE; 2014; 20;5: 548-556; Diehn et al. Pub No. US 20140296081A1; Lanman et al. PLOS ONE; 2015; DOI:10.1371/journal.pone.0140712: page 1-27; Park et al. JAMA Oncol. 2016;2(3):305-312 (Published online on 30 December 2015); Hayes et al. US 8,822,153 B2 (date of publication: 02 September 2014); Babiarz et al. US 2017/0107576A 1 (filed on 21 April 2015 and priority date of 21 April 2014); Babiarz et al. Pub. No.: US 2016/0369333 A1 
For example, Lanman et al. teaches a method of detecting tumor mutations in plasma derived cell-free DNA for determining the risk of solid tumor cancers including non-small cell lung cancer in human patients (see abstract, p 17 para 3-4, p18). The teachings of Lanman et al. includes extracting cell-free DNA from blood of the patients, isolating high quality cell-free DNA, performing adaptor ligation, generating library, sequencing, multiplexing amplification using specific PCR primer pairs (p 17 para 3-4, p 18-19). Lanman et al. further teaches identifying SNVs in cell-free DNA via sequencing of genes (including copy number variations in ERBB2, EGFR, and MET) (p 17 para 3-4, p 18-19, p 20 para 3). Lanmann et al. teaches determining SNVs in cell-free DNA samples by spiking ten known mutations (which were known mutations from the solid tumors) in the assay (see p 4 para 2, Fig. 1-7, p 11 para 2 through p 12 para 2, p 18-19). Lanmann et al. also teaches determining the accuracy, analytic specificity and sensitivity, and analytic sensitivity SNVs and copy number variation (see p 20 para 2 through p 21 para 2) and determining variant allele frequency between cell free DNA sample vs tumor sample DNA (p 22 para 3). Therefore, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B: No). 
The claims are not directed to patent eligible subject matter. 
Furthermore, claims 2-3 and 4-5 further limit lung cancer and the individual, respectively. Claim 15 and 17 further limit the set of SNV loci. Thus, the limitations of the claims only serve to narrow the judicial exception. They do not add any additional 
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-3, 6-10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Diehn (Diehn et al. US20140296081A1) in view of Babiarz et al. US 2017/0107576A 1, filed on 21 April 2015 and priority date of 21 April 2014) and Tseng (Tseng et al. Thorac Oncol., 2015;10: 603–610).
Diehn teaches methods for analyzing genetic alterations in lung cancer including lung squamous cell carcinoma (SCC) at both population level and patient level analysis (see abstract, Figure 1 a-b and para 0065, Figure 3, para 0123-0125, para 0169, para 0023, para 0039, para 0102, claims 1-12 and 25). Diehn teaches methods that can be used to measure tumor derived nucleic acids in patient blood and thus to monitor the progression of disease; and cancer screening (see abstract).
Diehn teaches performing detection of DNA mutations in a tumor in lung cancer (e.g. lung adenocarcinoma and SCC) and assessing of the mutations in cell-free DNA sample in a subject (Figures 1-2). Diehn also teaches the method of analyzing mutation in a subject comprising identifying a plurality of genomic target regions (at least 25) are selected from a plurality of genomic regions that are mutated in the specific cancer 
With regard to claim 1 extracting cell-free DNA step (a), Diehn teaches a method of performing obtaining a cell-free nucleic acid (i.e. Cell-free DNA) sample from a subject (para 0112, para 0041- 0045, Figures 1 and 11, para 0065, Figure 1). Diehn also teaches obtaining nucleic acid sample from a subject with a specific cancer that includes the process of extracting a biological fluid (e.g. blood) or a tissue sample from a subject (para 0112, para 0023, para 0039, para 0082-86, para 0123-0125, Figure 1, Figure 3, para 0102, para 0139-0141). Particularly, Diehn also teaches extracting cell -free DNA from blood of the lung cancer patients including lung SCC (see para 0139-0141)
With regard to claim 1 method step (b), directed to the method in the tumor tissue sample, Diehn teaches isolating nucleic acid sample from the tumor from a subject with a specific cancer (e.g. lung SCC); sequencing a plurality of genomic region in the tumor nucleic acid sample; and comparing the plurality of tumor nucleic acid sequences to the plurality of genomic nucleic acid sequences to identify a patient-specific genetic alteration in the tumor nucleic acid sample (see para 0021-0028, 0039-0046, para 0087, para 00104-0114).
Diehn also teaches isolating nucleic acid sample from the tumor and a genomic nucleic sample from a subject with a specific cancer (e.g. lung SCC); enriching the enriching the plurality of target regions in the tumor nucleic acid sample and the genomic nucleic acid sample, OR the enriching comprises use of a custom library of biotinylated DNA (see para 0045-0046, para 0021-0022, para 0039-0046, para 0083-
Diehn teaches the method for creating library of recurrently mutated genomic regions that includes performing adaptor ligation using nucleic acids during the process of library construction; and identifying genomic regions that are recurrently mutated in a particular tumor (see para 0083-0088, para 0093, para 0104-0114, Table 1, para 0130, para 0143, para 0157). Diehn also exemplifies the method with nucleic acid obtained from cell-free DNA from the patients (see para 0083-0088, para 0130, para 0143, para 0157). Diehn teaches the method of amplifying nucleic acids or the ligated fragments via PCR amplification (para 0128, para 0143, para 0157). Diehn also teaches amplifying the genomic DNA obtained from the tumor sample using the primers using qPCR to detect tumor SNVs (see para 0163, para 0195, para 0128, para 0157). Performing adapters ligation in the method of Diehn indicates attaching adaptors to the isolated DNA to produce adaptor-attached DNA. Furthermore, Diehn teaches that the library created according to the instant methods identifies genomic regions that are highly likely to include identifiable mutations in tumor sequences (see para 0093-0099, Table 1). Diehn exemplifies detecting mutated genomic regions in non-small cell lung cancer (including lung SCC) (e.g. 3 SNVs) (see para 0093, Table 1 page 9-15 and page 16). 
With regard to claim 1 method step (c), directed to the method in cell-free DNA sample, Diehn teaches quantifying purified cfDNA obtained from plasma of the patients using quantitative PCR (qPCR) in the method (see para 0141, para 0148). Diehn teaches performing amplification technique in cell free-DNA samples via PCR cycling that includes using adapter ligation and backbone primers (see para 0128-0132, para 0141-0146, para 0157, para 0161-0162). Diehn further teaches performing adaptor ligation and amplifying of the ligated fragments (see para 0157). Diehn teaches performing multiplex PCR amplification on the nucleic acids (see para 0161-0162, para 0146, Figure 7 para 0130). Diehn teaches the PCR amplification reaction comprises forming an amplification reaction mixture. For example, Diehn teaches using polymerase, nucleotide triphosphates and PCR master mix, and nucleic acids fragment from the nucleic acid library (e.g. spiking known fragment of DNA into a control cfDNA), and primers sets (a set of forward and reverse primers) in the PCR amplification assay (see para 0129-0130, para 0143, para 0161-0162, Figure 7, para 0073-0074, para 0133). Diehn further teaches using DNA amplification kits in the method (para 0162). The use of nucleotide triphosphates (e.g. deoxyribose nucleotide triphosphates of dATP, dTTP dGTP or dTTP)  in PCR amplification was well known in the art prior to the effective filing date of the invention (also see the teachings of Tseng below).
Diehn teaches identifying a plurality of genomic regions (e.g. loci) from a group of genomic regions that are mutated in lung cancer, and the plurality of genomic regions 

With regard to method step (b) of claim 1, Diehn does not describe appending looped ligation adaptors to the nuclei acid, although Diehn teaches performing adaptor ligation in the method. Diehn does not teach using an adapter that comprises universal priming sequences to be followed by universal amplification. Diehn does not explicitly describe that the tumor tissue sample comprises a blunt ended DNA sample. 
With regard to method step (c) of claim 1, Diehn does not specifically teach using a stet of primers a set of forward and reverse primers that each binds within 25 base pairs of the single nucleotide variant loci, or a set of primer pairs that each span a region of 25 base pairs or less comprising the single nucleotide variant loci. Diehn does not teach presence of the SNVs associated with the tumor mutations if at least five SNVs and a Z-score of 10 against a background error model is detected.
Babiarz teaches a method of analyzing of cell -free DNA (cfDNA) from a blood sample to detect SNVs from cancers in an individual (para 0276). For example, Babiarz teaches detecting SNVs in tumor samples from lung cancer and lung SCC patients and detecting one or more SNVs in circulating tumor DNA plasma samples (para 0059, para 0247, para 0250, Figure 46A, Figure 49-52, Figure 63 A).
With regard to claim 1 method step (b), Babiarz teaches tagging adaptors containing universal amplification sequences to the extracted DNA (e.g. cell-free DNA) 
With regard to claim 1 method step (c), Babiarz teaches amplifying cell-free DNA from samples of individuals suspecting having cancers with the use of primers that yield short amplicons in the method (e.g. 45 bp or less than 45 bp) (para 0548, para 0552). Biarz also teaches generating amplicons having a length of less than 50 bp via amplification of nucleic acid by multiplex PCR (see para 548-549).  Babiarz teaches that amplicon length that is shorter than typically used by those known in the art may result 
 Babiarz teaches using primer pairs and individual primers (e.g. universal primers that are not part of the primer pairs in the method (para 0141-0145). Babiarz teaches that using different individual primers (i.e. non-identical primers target specific primers) that each hybridize to a different target locus, wherein the individual primers are not part of primer pairs (para 0141-0144). Babiarz also teaches that different target loci refer to non-identical target loci and different amplicons refers to non-identical amplicons (0145-0146).  Additionally, Babiarz teaches the method of selective enriching or amplification via tagging each individual molecule with molecular barcodes tags for amplification and/or sequencing (see para 0552-0554). Babiarz also teaches performing selective amplification to amplify or enrich target loci (e.g. ligation mediated PCR) (para 0547). Babiarz teaches performing the method of amplification at least 10 target loci that correspond to a set of mutations identified from a tumor sample of an individual (see para 0091-0093, para 0572, para 664). 
Thus, the teachings of Babiarz include the method of using primers that can bind within 25 base pairs of the SNV loci, or a set of primer pairs that each span a region of 25 base pairs or less comprising SNV loci. 

Therefore, it would have been prima facie obvious to one having skill in the art prior to the effective filing date of the claimed invention to have employed amplification techniques using loop adaptor, universal primer sequences, and short primers (i.e. the primers for amplicon length 25 bp or less than 25 bp), as taught taught by Babiarz, in the method of determining mutations in cfDNA for lung SCC, as taught by Deihn, Babiarz also teaches detecting SNVs in lung cancer including lung SCC (see Fig 46 para 0247, Fig. 49 para 0250, Fig. 51 para 0252). Babiarz also teaches detecting at claim 14). Babiarz teaches methods in generating short length of target loci (e.g. short length of amplicons) from cell-free DNA sample, as described above. Thus, it would have been obvious to one having skill in the art to have included the method in performing universal amplification via using the adaptors containing a universal priming sequence and appending looped ligation adaptor, as taught by Babiarz, in the method of Diehn, in order to amplify the target population using a single pair of primers and whole genome amplification, and increase the efficiency of the assay. The skilled artisan would have found it obvious to have generated a very short amplicon (less than 45 bp or less than 25 nucleotides) and using the forward and reverse primers (having the length of primers for the length of amplicon to the length of the short cfDNA fragment, see para 0548), as taught by Babiarz in the method of Diehn, to provide efficient measurement of SNVs in the method. Thus, this combination would provide the method that can predict tumor mutation cell-free DNA in an individual having lung SCC with a reasonable exception of success to one skill in the art. 
Diehn in view of Babiarz does not describe performing the recited method steps (a-c) in in terms of tracking mutations in cfDNA in combination with the nucleic acids 
Tseng teaches a method of evaluating a mutation status [i.e. Epidermal growth factor receptor (EGFR) mutation] in cell-free DNA samples from lung adenocarcinoma patients via detecting the mutation cfDNA from blood samples and DNA from matched tumor tissue specimen of the patients using PCR assay (see abstract, p 604 col 1-2).
Tseng teaches detecting EGFR mutation in tumor specimen obtained from a patient having lung cancer (i.e. lung adenocarcinoma) (see p 604 col 1 para 3 though col 2, p 605 col 1 para 2-4, Table 1-2). Tseng teaches collecting plasma sample from the patient after EGFR-Tyrosine Kinase inhibitor (TKI) treatment and at the time of disease progression (see p 604 col 2 para 1). Tseng teaches extracting both tumor tissue DNA and plasma cfDNA; eluting DNA; and assaying EGFR mutation status in matched tumor and plasma specimens using PCR amplification [i.e. peptide nucleic acid–zip nucleic acid (ZNA) polymerase chain reaction clamp method] (see p 604 col 2, p 603 col 1 para 1). Tseng teaches using ZNA probes in PCR assay to provide higher affinity for their targets and greater detection sensitivity (see p 604 col 2). Tseng teachings using PCR mixture containing DNA polymerase, nucleotide triphosphates (e.g. dNTP), forward and reverse PCR primers, ZNA and clamp probes, and the eluted DNA; and performing PCR reaction having multiple cycles (i.e. amplification reactions) (see p 604 col 2). 
Thus, Tseng teaches isolating DNA from the tumor tissue sample of the patient having lung adenocarcinoma, and performing PCR assay to identify mutations in the patient (e.g. EGFR mutation: exon 19 deletions and L858R) (Table 1-2, p 605 col 1 para 
Therefore, it would have been prima facie obvious to one having skill in the art prior to the effective filing date of the claimed invention to have modified the method of Diehn in view of Babiarz, with the method of Tseng in tracking tumor mutation in cfDNA in a patient-specific approach, as taught by Tseng. Diehn and Babiarz teache detecting mutations (e.g. SNVs) in both cfDNA and tumor tissue specimen for lung cancer including both lung adenocarcinoma and lung SCC (see above). However, Diehn in view of Babiarz does not explicitly describe performing method in a patient-specific manner. Tseng also teaches tracking the mutation status (i.e. EGFR mutation) in cfDNA to evaluate the response of the treatment (EGFR-TKI treatment) in the method. The skilled artisan would have found it obvious to have identified tumor mutation status in cfDNA and matched tumor specimen in the same patient, as taught by Tseng, in the method of Diehn in view of Babiarz, in order to identify the patient at risk of rapid disease progression or to identify the patient with a relatively poor prognosis early in the course of treatment. 
With regard to claims 2-3 and 13, which depend from claim 1, claims are directed to lung squamous cell carcinoma. Diehn teaches methods of analyzing mutations in stage 1b non-small cell lung cancer (NSCLC) including lung squamous cell carcinoma (SCC) (see para 0075, Table 1, para 0125, para 0169, para 0175-0177) (Limitation of claims 2-3, 13). Diehn also teaches determining enrichment of recurrently mutated NSCLC in both lung adenocarcinoma and lung squamous cell carcinoma (e.g. using the data from 178 patients with Lung SCC) (para 0125, para 0169). Additionally, Diehn teaches method of performing sequencing of circulating tumor DNA from early and advanced stage tumors, thus, the teachings of Diehn cover performing the method for early stages of lung cancer (e.g. 1a, 1b or 2 a) (Limitation of claims 2-3) (para 0082).
With regard to claim 6, which depends from claim 1, the claim recites “further comprising administering a compound to the individual, where the compound is known to be specifically effective in treating the lung squamous cell carcinoma having one or more of the determined single nucleotide variants. Claim 16 (which depends from claim 15) is also directed to the method of administering aa compound to the individual that targets the clonal single nucleotide variants, but not the other single nucleotide variants”.
Babiarz teaches observing clonal SNV in lung SCC in the patient samples, for example, EGFR mutation in patient L13 (Figure 51 B, Figure 53A, para 0869). Babiarz further discuss the methods of treating the cancer using an oral molecules that inhibits a cancer process inside of a cancer cell (e.g. erlotinib, gefitinit, they are EGFR inhibitors) (para 0711), indicating the use of targeted therapy to clonal SNV (i.e. EGFR mutation).

Additionally, the specification discloses known SNVs of EGFR mutation at L858R or T790M in lung squamous cell carcinoma and known drugs for target specific EGFR mutations (Examples of EGFR inhibitors: Erlotinib, gefitinib, afatinib, CO-1686 and HM61713) (para 0072). Thus, EGFR inhibitors are known to be specifically effectively treating NSCLC including lung squamous cell carcinoma. 
Thus, the teachings of Diehn, in view of Babiarz and Tseng encompass the limitation of the claims.
claim 7, which depends from claim 1, the claim recites “wherein the method further comprises determining the variant allele frequency for each of the single nucleotide variants from the sequence determination”.  Diehn teaches method of determining the allele frequency from detected SNVs (para 0132, para 0164-0165). Babiarz also teaches method of determining the allele frequency from detected SNVs (Figure 51). 
With regard to claim 8, which depends from claim 7, the claim recites “wherein a lung cancer treatment plan is identified based on the variant allele frequency (VAF) determinations”. Diehn teaches determining SNVs via cell free DNA in early and advanced stage lung cancer patients for disease monitoring at different time point (e.g. using pre-treatment and post-treatment samples) (see p 26 para 0135, Table 4). Diehn further teaches method of performing the sequencing assay to monitor during therapy for NSCLC (para 0135, para 0082). Furthermore, Diehn also teaches determining allele frequencies of SNVs at each time point during the therapy and estimating tumor burden (para 0078, para 0186, para 0152, para 0149). Accordingly, this indicates performing VAF determinations in disease monitoring including planning the treatment in lung cancer.  
With regard to claim 9, which depends from claim 7, the claim recites “further comprising administering a compound to the individual, where the compound is known to be specifically effective in treating the lung squamous cell carcinoma having one of the single nucleotide variants with a variable allele frequency greater than at least one half of the other single nucleotide variants that were determined”.

With regard to claim 10, which depends from claim 1, the claim recites “wherein the single nucleotide variants are identified in the tumor tissue sample for the set single nucleotide variant loci before determining the sequence of the at least a segment of each amplicon of the set of amplicons for the sample of blood or fraction thereof”.
As described above, the teachings of both Diehn and Babiarz include identifying SNVs (e.g. set of SNVs for EGFR mutations) in tumor tissue specimen of lung SCC patients before determining the sequence of the at least a segment of each amplicon of the set of amplicons in cfDNA samples obtained from  lung SCC patients. Both Diehn and Babiarz include generating sets of amplicons in the cfDNA that span at a set of SNV loci known to be associated with lung cancer (e.g. lung SCC), as described above. Diehn also teaches method of analyzing tumor nucleic acid from a subject and identifying a patient-specific alteration in the tumor nucleic acid sample (e.g. SNV) (para 0104-0109, Figures 1-2) before determining the sequence of at least a segment of each amplicon of the set of amplicons for the blood sample (see para 0115, para 0116-0118). Diehn in view of Babiarz does not exemplify identifying SNVs in the tumor 
 However at the time of filing of the as-filed application, and to additionally support the totality of Dieln in view of Babiarz and Tseng, Tseng teaches the importance of performing PCR-based assays on cfDNA present in tumor plasma sample obtained from a lung cancer patient, who typically has a deficiency in prognosis using conventional tissue sampling in lung cancer, e.g., complication issues (page 603, 2nd column, last paragraph). Tseng teaches further that “plasma specimens obtained from lung cancer patients contain a higher cell-free DNA (cfDNA) level than those from cancer free patients, which may be because of the release of tumor DNA into the blood via tumor cell necrosis or apoptosis.” (page 603 bridging page 604).  Tseng focuses on using plasma cFDNA via an exemplified PNA-ZNA PCR assay in putativelyidentifying the status of mutations (e.g. EGFR mutations) in  the same lung adenocarcinoma patients (see abstract, p 604 col 1-2).
 Thus, it would have been obvious to one having skill in the art to have further employed cancer-specific patients such as patients with a squamous cell carcinoma along with PCR-based assays in both squamous cell carcinoma tissue and cfDNA for better prognosis and treatment monitoring. as suggested as an advantage by Tseng, in the method of determining SNVs in cfDNA for lung SCC, as taught bythe combineded cited references.  One of ordinary skill in the art would have expected 
With regard to claim 17, which depends from claim 15, the claim recites “wherein a variant allele frequency of greater than 1.0% is indicative a clonal single nucleotide variant”. Diehn teaches that VAF equal to 5% is used for detection of somatic SNV (para 185).
With regard to claim 15, which depends from claim 1, the claim recites “wherein the set of SNV loci comprises clonal single nucleotide variant loci”. 
Diehn teaches performing detection of mutation (i.e. more than three SNVs) in matched tumor and normal genomic DNA in lung SSC to identify mutation in the tumor nucleic acid sample including clonal SNVs (p 16 Table 1para 0122-0123, Figure 1 and 2, para 0125, para 0169, para 0174-0175). Additionally, Babiarz teaches performing analyzing SNV in lung squamous cell carcinoma (see para 0247, para 0250-0255, Figure 49-53), indicating the target loci are clonal SNV loci. Babiarz teaches observing SNVs in lung SCC (e.g. two EGFR mutation in patient L13, two TP53 mutation in patient L12) (Figure 51 A, see patient L12-15, para 0247, para 0250).
9.	Claims 4- 5 are rejected under 35 U.S.C. 103 as being unpatentable over Diehn (Diehn et al., Pub. No.: US 2014/0296081 A1, filed on 13 March 2014, cited in IDS dated 09/02/2020), in view of Babiarz (Babiarz et al., Pub.No.: US 2017/0107576A1, filed on 21 April 2015 and priority date of 21 April 21 2014) and Tseng (Tseng et al. .
With regard to claim 4, which depends from claim 1, the claim recites “wherein the individual is not subjected to surgery”. 
With regard to claim 5, which depends from claim 1, the claim recites “wherein the individual is not subjected to a biopsy”. 
The specification does not disclose or further define “the individual is not subject to surgery” and “the individual is not subject to biopsy”. Thus, the limitation of claims 4 and 5 are interpreted as the individual is not subject to surgery or biopsy that may be considered invasive procedure or the individual is subject to other relevant procedure to obtain lung tissue sample.
Diehn, in view of Babiarz and Tseng does not teach performing non-invasive procedure to identify mutation from a lung SCC tumor tissue sample.
Scarpa teaches performing trans-thoracic fine needle aspiration to collect cytology specimens from lung cancer to conduct deep sequencing of multiplex PCR amplicons (p 2 col 1 para 4, p 2 col 2 para 6). Scarpa further teaches detected multiple gene alterations analyzed in the samples from lung cancer (Table 2).
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method taught by Diehn in view of Babiarz and Tseng for determining patient-specific mutation in a patient for lung SCC via fine needle aspiration technique, as taught by Scarpa. Diehn teaches a method of analyzing genetic alternations using tissue biopsy sample (p 7 para 104). Both references teach performing multiplex amplification in generating the nucleic acid sequences of these 
Response to Argument
The response traverses the rejection on pages 6-9 of the remarks mailed on 09/08/2021. 
 	First, the response mentions amending claim 1 and describe the limitations of amended claim 1.
	The response asserts that “Diehn refers to a cancer-specific method that measures multiple types of mutations without patient-specific optimization in order to identify mutations that commonly occur in majority of patients. Id. at [0138]. This cancer-specific method involves selecting target regions of genomic regions that are recurrently mutated in a specific cancer in a significant portion of all subjects suffering from that specific cancer (e.g., mutations commonly occurring in 60% of the patients). These target regions are then used to create a library of recurrently mutated genomic regions, which can be used to monitor the progression of the disease without patient-specific optimization. Id. at [0119]-[0121]”
This response has been thoroughly reviewed and fully considered but not found persuasive because the teachings of Diehn include to apply the method for patient-specific approach in determining mutation in cfDNA for cancer patients (see abstract, para 0002, para 0025-0028, 0043-0044) although Diehn does not exemplify monitoring 
The response further asserts that “Diehn does not teach "isolating nucleic acids from a tumor tissue sample of the individual and generating and amplifying a nucleic acid library from the isolated nucleic acids, ……"producing a fraction of the DNA extracted in (a) by generating a set of amplicons, wherein the set of amplicons are generated by performing a multiplex PCR amplification reaction on nucleic acids of the DNA extracted in (a) …………….Furthermore, Diehn follows an entirely different analysis methodology and offers no suggestion of "determining presence of the single nucleotide variants associated with the tumor mutations if at least five single nucleotide variants and a Z-score of 10 against a background error model is detected," as recited in Applicant's amended Claim 1”; and “Claims 4-5 Dependent Claims 4-5 depends from independent Claim 1.”  Applicants also argued at the last paragraph on page 8 that due to the missing limitations taught by Dieln (page 8, last paragraph) pertaining to the newly amended claims, Diehn and Babiraz, independently or combined, do not teach or suggest Applicant's Claim 1.
The arguments are directed to the amendments. This response has been thoroughly reviewed and fully considered but not found persuasive. The rejection has been modified accordingly with the amendment. The rejection is maintained. 
10.	 No claims are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                        /W.T.J./     Examiner, Art Unit 1634        

/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634